DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear from the claim limitations what is meant by a tackified styrenic block copolymer that is not tacky as the “tackified” limitation suggests that the copolymer is indeed tacky.

Regarding claims 9 and 13, it is unclear what the Applicant is claiming as solubility parameters are given in units of (cal/cm3)1/2 or cal1/2 · cm-3/2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12-15 and claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 6497949 B1), and light of the evidence provide by Arakawa et al. (US 2001/0006726 A1) and Fischer et al. (US 7229683 B2).

Regarding claim(s) 1-7 and 12, Hyde teaches adhesive blends uniquely balancing dry- and wet-surface adhesion comprising a hydrophilic pressure-sensitive adhesive (PSA) (component I) and a hydrophobic PSA (component II), which said Component I is a polyacrylate PSA comprising, inter alia, 2-ethyhexyl acrylate, which is identical to that presently disclosed in the inventive examples for forming the presently claimed (meth)acrylate polymer(s), and comprising, inter alia, acrylic acid, which identical to that presently disclosed in the inventive examples for forming, in tandem with the above-noted 2-ethylhexyl acrylate, the presently claimed (meth)acrylate polymer(s), wherein each of 2-ethylhexyl acrylate (EHA) and acrylic acid (AA) are present in proportions (15 to 85 parts weight and 85 to 15 parts by weight, respectively) that overlap that presently claimed (highly polar monomer units, current claim 12) (column 5, line 30 to column 6, line 45).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Hyde also teaches that Component II is a hydrophobic PSA comprising a thermoplastic elastomer and a tackifier, which said elastomer is, inter alia, KRATON D 1107 styrene-isoprene-styrene (SIS) block copolymer (column 9, lines 25-35) which is a linear block copolymer (current claim 7) having a styrene content of 15% (current claim 6) as evidence by Fischer (see the Materials Table at columns 17-18 therein) and Arakawa (see para 0130 therein).
	Hyde further teaches that the thermoplastic elastomer is modified with tackifying resins (styrene block copolymer is not tacky, current claim 3) in an amount of 5 to 300 parts by weight based on 100 parts by weight of the thermoplastic elastomer, which overlaps that presently claimed (weight ratio of i) to ii) not more than 1.0:2.0, or not more than 1.0:4.0 and at least 1.0:10.0 of current claim 2), and said tackifying resins are selected from, inter alia, aliphatic hydrocarbon resins (column 10, lines 5-26).  
Hyde continues to teach that the weight ratio of Component I to Component II is 1:3 to 3:1 (column 3, lines 24-39), which overlaps that presently claimed (weight ratio of a) to b) between 0.4:1.0 and 5.0:1.0 of current claim 4, or at least 1.0:1.0 and not more than 3.9:1.0 of current claim 5), towards a balance of adhesion to both dry and wet surfaces (column 4, lines 11-14).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive compositions of Hyde with a polyacrylate having the presently claimed proportions of the presently recited highly polar monomeric units, a weigh ratio of tackifier to SIS block copolymer identical to that presently claimed, and a weight ratio of polyacrylate PSA to SIS PSA identical to that presently claimed, towards said adhesive demonstrating the polarity, tack, and balance of adhesion to wet and dry surfaces based on the requirements of the prior art’s intended application as in the present invention.

Regarding claim 8, it is respectfully submitted that the isoprene block of the SIS block copolymers of KRATON D 1107 is a rubbery block having two unsaturated bonds.  See also KRATON K1161 presently disclosed (Materials table on pages 23-24) as the presently claimed styrene block copolymer.

Regarding claim 13, it is noted that the polyacrylate PSA of Hyde provides the polar acrylic acid monomer in an amount of at least 15 wt% as noted above, while the presently disclosed inventive examples (see Table 1 for EHA and AA) provide the highly polar monomeric unit AA in amounts below 15 wt% based on the disclosed acrylic copolymers.  Thus, it is reasonable to conclude that, given that Hyde’s polyacrylate is more polar than the presently claimed/disclosed (meth)acrylate polymer, the solubility parameter of the polyacrylate would be greater than 9.1 (cal/cm3)1/2 or cal1/2 · cm-3/2.

Regarding claims 14-15, Hyde teaches that the adhesives are crosslinked via exposure to e-beam (column 11, lines 51-54).

Regarding claim 16, Hyde teaches that the adhesives are used to make, inter alia, masking tapes (column 4, lines 7-10).

While there is no disclosure that the adhesive of the prior art is a stretch-release adhesive as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. stretch-releasability, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure which is an adhesive as presently claimed is capable of performing the recited purpose or intended use.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 6497949 B1), hereinafter Hyde ‘949, in view of Hyde et al. (US 6197419 B1), hereinafter Hyde ‘419.

Regarding claims 9-11, Hyde ‘949 teaches the adhesive blends comprising the polyacrylate PSA, SIS block copolymer PSA and aliphatic hydrocarbon tackifying resins as in the rejection of  at least claim 1 set forth above.
Hyde ‘949 does not stipulate that the aliphatic hydrocarbon tackifying resins have the presently claimed solubility parameters (less than 8.9 (cal/cm3)1/2 or cal1/2 · cm-3/2); that the aliphatic hydrocarbon tackifying resins are miscible with the isoprene block and not miscible with the polyacrylate; or that the aliphatic hydrocarbon tackifying resins are saturated (i.e. hydrogenated).

However, Hyde ‘419 teaches that hydrogenated hydrocarbon tackifiers provide enhanced resistance to UV radiation (column 3, lines 54-62).  Given that Hyde ‘949/Hyde ‘419 teaches an adhesive comprising hydrogenated tackifiers identical to that presently claimed, and in proportions identical to that presently claimed; SIS block copolymers having a rubbery, isoprene block identical to that presently claimed, and a polyacrylate having monomeric components identical to that presently claimed/disclosed, and in proportions identical to that presently claimed/disclosed, it is reasonable to conclude that the tackifiers of the prior art would demonstrate the presently claimed solubility parameters, miscibility with the isoprene blocks of the SIS block copolymer, and immiscibility with the disclosed polyacrylate as presently claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive compositions of the prior art with hydrogenated aliphatic hydrocarbon resins to provide the resins, and the adhesive compositions, with enhanced resistance to UV radiation as i n the present invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 12, 14-15 and claim 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-10 and 12-13 of copending Application No. 16/469737. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending teach all the limitations of the present claims except that the presently claimed invention does not stipulate that the recited (meth)acrylate polymer(s) is a tackifier having a glass transition temperature (Tg) recited in the copending and the recited weight average molecular weight.  However, there is nothing in the claim language presently recited that the (meth)acrylate polymer(s) do not serve as tackifiers in the presently claimed adhesive, and thus one skilled in the art would arrive at the presently claimed invention from the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/18/2022